Case 19-54287-jwc       Doc 34    Filed 07/29/19 Entered 07/29/19 11:03:55             Desc Main
                                  Document      Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: July 29, 2019
                                                     _________________________________

                                                              Jeffery W. Cavender
                                                         U.S. Bankruptcy Court Judge

 ________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                              ) CASE NO. 19-54287-JWC
                                       )
   ANTHONY JEROME BREMER,              ) CHAPTER 13
                                       )
         Debtor.                       )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            )
   ASSOCIATION, AS TRUSTEE OF          )
   THE CABANA SERIES III TRUST,        ) CONTESTED MATTER
                                       )
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   ANTHONY JEROME BREMER and           )
   NANCY WHALEY, Trustee,              )
                                       )
         Respondents.                  )
   ____________________________________)

                                     CONSENT ORDER
            U.S. Bank Trust National Association, as Trustee of the Cabana Series III Trust,

   c/o BSI Financial Services, its servicing agent ("Movant"), filed a Motion for Relief from
Case 19-54287-jwc      Doc 34     Filed 07/29/19 Entered 07/29/19 11:03:55           Desc Main
                                  Document      Page 2 of 5




   Stay on July 12, 2019 (Doc. No. 32) (“Motion”), and the hearing on the Motion was

   scheduled for July 30, 2019 at 9:30 a.m. Movant and Debtor have consented to the terms

   herein without any opposition from the Chapter 13 Trustee, and good cause has been

   shown. Accordingly, it is hereby

          ORDERED AND ADJUDGED as follows:

                                               1.

          Debtor acknowledges being delinquent on the post-petition payments as set forth

   under the terms and conditions of the subject loan documents ("Loan Documents")

   attached to the Motion and incorporated herein by reference. The arrearage is in the

   amount of $3,188.94 and consists of the post-petition payments for June 2019 through

   and including July 2019 that are currently in the amount of $1,053.97 each, $50.00 NSF

   fees, and $850.00 attorney’s fees and $181.00 costs incurred by Movant in bringing the

   Motion.

                                               2.

          All payments made pursuant to this Consent Order shall have the subject loan

   number written thereon and shall be made payable and remitted directly to Movant, c/o

   BSI Financial Services, 314 S. Franklin St., P.O. Box 517, Titusville, PA 16354. Debtor

   shall remit $1,053.97 in certified funds on or before July 31, 2019 and shall then cure the

   balance of the post-petition arrearage by remitting $237.22 on or before the fifteenth day
   of each month for the period of August 2019 through and including March 2020, and

   $237.21 on or before April 15, 2020.
                                               3.

          Debtor shall make all payments under this Consent Order in strict compliance
   with the terms herein and shall make the August 2019 through and including

   January 2021 post-petition payments in strict compliance with the terms of the Loan

   Documents.
Case 19-54287-jwc      Doc 34     Filed 07/29/19 Entered 07/29/19 11:03:55             Desc Main
                                  Document      Page 3 of 5




                                                4.

          In the event of a default on any of the payments set forth in Paragraphs Two or

   Three above, Movant or Movant’s counsel shall give written notice by first class mail to

   Debtor and Debtor’s counsel of Debtor’s default and right to cure the default within ten

   (10) days from Debtor’s receipt of the written notice. Debtor shall be presumed to have

   received the written notice on the fifth (5th) calendar day following mailing of said notice

   by Movant or Movant’s counsel provided that said notice was properly addressed and that

   sufficient postage was affixed thereto. Movant shall be entitled to attorney’s fees of

   $85.00 per default notice, plus mailing costs. Upon Debtor’s failure to cure within the

   ten-day period, Movant or Movant’s counsel may file an affidavit of default and a

   delinquency motion, both to be served upon Debtor and Debtor’s counsel, and this Court

   may enter an order modifying the automatic stay without further notice or hearing. Said

   order may order that:

          a) The Motion is granted;
          b) The stay set forth in FBR 4001(a)(3) is waived, and the automatic stay
          is hereby modified to permit Movant to pursue and enforce under non-
          bankruptcy law any and all rights it has in and to that certain real property,
          as more particularly described in the Loan Documents, commonly known
          as 875 Trellis Pond Court, Lawrenceville, GA 30043 (“Real Property"),
          including, but not limited to, advertising and conducting a foreclosure sale,
          seeking confirmation of the sale in order to pursue any deficiency, and
          seeking possession of the Real Property. However, Movant and/or its
          successors and assigns may offer, provide, and enter into a potential
          forbearance agreement, loan modification, refinance agreement, short sale,
          deed in lieu of foreclosure, or any other loan workout/loss mitigation
          agreement. Movant may contact Debtor via telephone or written
          correspondence to offer any such agreement; and
          c) Movant shall remit any surplus funds from the foreclosure sale to the
          Chapter 13 Trustee. The Chapter 13 Trustee shall cease funding Movant's
          pre-petition claim. Movant is granted leave to seek allowance of a
          deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee
          shall be entitled to object to said deficiency claim.

                                    [END OF DOCUMENT]
Case 19-54287-jwc        Doc 34   Filed 07/29/19 Entered 07/29/19 11:03:55           Desc Main
                                  Document      Page 4 of 5



   PREPARED BY AND CONSENTED TO:
   Attorney for Movant

          /s/
   Marc E. Ripps
   Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com


   CONSENTED TO:
   Attorney for Debtor

           /s/
   Jessica Douglas                (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 340570

   Clark & Washington, LLC
   Bldg 3
   3300 Northeast Expressway
   Atlanta, GA 30341
   (404) 522-2222
   Email: jdouglas@cw13.com


   NO OPPOSITION
   Chapter 13 Trustee

          /s/
   Julie M. Anania              (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 477064
   Attorney for the Chapter 13 Trustee

   Suite 120
   303 Peachtree Center Avenue
   Atlanta, GA 30303
   (678) 992-1201
   Email: JWC-orders@njwtrustee.com
Case 19-54287-jwc    Doc 34      Filed 07/29/19 Entered 07/29/19 11:03:55   Desc Main
                                 Document      Page 5 of 5



                     DISTRIBUTION LIST ON CONSENT ORDER

          Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
   following parties in interest:

         Marc E. Ripps, Esq.
         P.O. Box 923533
         Norcross, Georgia 30010-3533

         Nancy J. Whaley, Esq.
         Standing Chapter 13 Trustee
         Via Electronic Notice

         Jessica Douglas, Esq.
         Attorney for Debtor
         Via Electronic Notice

         Anthony Jerome Bremer
         875 Trellis Pond Court
         Lawrenceville, GA 30043
